DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 6 and 8 - 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because:
Claims 1 and 11 set forth the polymeric component includes (1) at least one base polymer derived from 20 to 100 weight percent of at least one hydrophilic acid monomer having at least one carbonyl group, phosphate group, phosphonate group, or sulfonyl group and optionally derived from at least one hydrophobic terminally unsaturated hydrocarbon monomer and (2) 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 - 6, 8 - 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0225706 to Ma et al. in view of US 3,862,074 to Hickey, as evidenced by US 6,130,193 to Gillette.
Regarding Claims 1 – 4, 6, and 12.  Ma et al. teaches a reaction system for forming a viscoelastic polyurethane foam which exhibits a resiliency of at most 20% according to ASTM D3574 Test H (Paragraph 0013 and 0023).  In Example 2, the 
The polyol component, Polyols A – C, can thus be calculated using the above amounts to be roughly 96.6 weight percent of the total weight of the isocyanate-reactive component mixture.  Polyols A – C all correspond to polyether polyols (Paragraph 0072 – 0074).  The additive component - comprising a chain extender, water, a silicone surfactant, and catalysts – can be calculated to be roughly 3.3 weight percent of the total weight of isocyanate-reactive component mixture.  
Ma et al. does not expressly teach the isocyanate-reactive component of Example 2 further comprises a preformed aqueous polymer dispersant.  However, Ma et al. does teach anionic surfactants may be further provided in an amount of up to 5% by weight of the reaction systems (Paragraph 0057 – 0058).  Secondary reference Hickey specifically teaches TAMOL® 731 as a suitable anionic surfactant in polyurethane formulations (Column 6, Lines 38 – 53).  Paragraph 0042 of the instant specification 
Regarding Claim 5.  Ma et al. teaches the reaction system of Claim 1.  In Example 2, the reaction system comprises an isocyanate-reactive component having a total weight of 103.8 parts and which includes 2 parts by weight water (Table 1).  The 
Regarding Claims 8 and 9.  Ma et al. teaches the reaction system of Claim 1.  In Example 2, the polyol component totals 100 parts by weight and consists of:
 50 parts by weight (50 weight percent) of (i) Polyol B.  Polyol B corresponds to a polyethylene oxide-co-propylene oxide copolymer triol, i.e. a polyoxyethylene-polyoxypropylene polyether polyol having a functionality of three.  Polyol B is prepared from an alkylene oxide mixture which is 60 weight percent ethylene oxide.  Using its reported functionality and reported hydroxyl number of 168, Polyol A can be calculated to have a molecular weight of roughly 1002 g/mol;
20 parts by weight (30 weight percent) of (ii) Polyol C.  Polyol C also corresponds to a polyethylene oxide-co-propylene oxide copolymer triol, i.e. a polyoxyethylene-polyoxypropylene polyether polyol having a functionality of three.  Polyol C is prepared from an alkylene oxide mixture which is 8 weight percent ethylene oxide. Using its reported functionality and reported hydroxyl number of 56, Polyol C can be calculated to have a molecular weight of roughly 3005 g/mol; and
30 parts by weight (30 weight percent) of (iii) Polyol A (Table 1).  Polyol A is an all propylene oxide polyether polyol, i.e. a polyoxypropylene polyol, which has a hydroxyl functionality of 3 and a hydroxyl number of 167 (Paragraph 0072).  Using its .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0225706 to Ma et al. in view of US 3,862,074 to Hickey, as evidenced by US 6,130,193 to Gillette.
Regarding Claim 11.  Ma et al. teaches a method for forming a viscoelastic polyurethane foam which exhibits a resiliency of at most 20% according to ASTM D3574 Test H (Paragraph 0013 and 0023).  In Example 2, the foam is formed by preparing an isocyanate-reactive component having a total weight of 103.8 parts.  The isocyanate reactive-component includes 30 parts by weight Polyol A, 50 parts by weight Polyol B, 20 parts by weight Polyol C, 0.75 parts by weight chain extender, 2 parts by weight water, 0.8 parts by weight silicone surfactant A, 0.15 parts by weight amine catalyst 1, 0.05 parts by weight amine catalyst 2, and 0.05 parts by weight tin catalyst (Paragraph 0089; Table 1)
The polyol component, Polyols A – C, can thus be calculated using the above amounts to be roughly 96.6 weight percent of the total weight of the isocyanate-reactive component mixture.  Polyols A – C all correspond to polyether polyols (Paragraph 0072 – 0074).  The additive component - comprising chain extender, water, silicone 
Polymeric MDI is further provided as an isocyanate component in an amount sufficient to achieve an isocyanate index of 75.  The isocyanate and isocyanate-reactive components are then allowed to react to form a viscoelastic polyurethane foam (Paragraph 0089; Table 1).  
Ma et al. does not expressly teach the isocyanate-reactive component of Example 2 further comprises a preformed aqueous polymer dispersant.  However, Ma et al. does teach anionic surfactants may be further provided in an amount of up to 5% by weight of the reaction systems (Paragraph 0057 – 0058).  Secondary reference Hickey specifically teaches TAMOL® 731 as a suitable anionic surfactant in polyurethane formulations (Column 6, Lines 38 – 53).  Paragraph 0042 of the instant specification provides evidence that TAMOL® 731 is a liquid preformed aqueous dispersant comprising 24 to 26 weight percent of a salt of a maleic anhydride copolymer and has a pH of 9.5 to 10.8.  Gillete provides further evidence that TAMOL® 731 is a sodium salt of maleic anhydride, i.e. a hydrophilic acid monomer having at least one carbonyl group, and isobutylene, i.e. a hydrophobic terminally unsaturated hydrocarbon monomer (Column 9, Lines 43 – 48).  AS TAMOL® 731 is one of the preformed aqueous polymer dispersants used in the inventive examples of the instant specification, it would be reasonably expected to have a content of hydrophilic acid monomer in the .

Response to Arguments
Applicant's arguments filed February 8, 2021 have been fully considered.  Applicant argues that US 2009/0306237 to Babb et al. does not teach or suggest a preformed aqueous polymer dispersant which is anionic.  The Office agrees and consequently all rejections under 35 U.S.C 102 and 103 in view of Babb et al. have been withdrawn.  
However, the instant claims are not presently in condition for allowance in light of the outstanding rejections under 35 U.S.C. 112(b) and new grounds of rejection set forth under 35 U.S.C. 103 in view of US 2013/0225706 to Ma et al. and US 3,862,074 to Hickey, as evidenced by US 6,130,193 to Gillette.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MELISSA A RIOJA/Primary Examiner, Art Unit 1768